11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Nacomas Eugene Sauls,                      * From the 142nd District Court
                                             of Midland County,
                                             Trial Court No. CR55027.

Vs. No. 11-22-00146-CR                     * June 9, 2022

The State of Texas,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Bailey, C.J.,
                                             Trotter, J., and Williams, J.)

     This court has considered Nacomas Eugene Sauls’s “Waiver of Appeal,”
which we filed as a motion to dismiss, and concludes that the motion should be
granted.     Therefore, in accordance with this court’s opinion, the appeal is
dismissed.